                                                                  JS-6




            UNITED STATES DISTRICT COURT
           CENTRAL DISTRICT OF CALIFORNIA


WILLIAM BOWER and                  EDCV 15-2660 DSF (KKx)
MICHELLE FINLAYSON,
      Plaintiffs,
                                   JUDGMENT
                v.

COUNTY OF RIVERSIDE, et
al.,
      Defendants.



   The Court having (1) granted Plaintiffs’ motion for default
judgment as to certain claims against Defendants Webcop
Interactive Systems, Inc., Westech Patrol Specialists, Inc.,
Brother’s Towing, Inc., Christopher S. Porter (collectively, Private
Defendants), (2) dismissed Defendant Juan Duran pursuant to the
stipulation of the parties, and (3) granted summary judgment in
favor of Defendants County of Riverside, Deputy Chad McVay,
and Deputy Paul Verostek,

   IT IS ORDERED AND ADJUDGED that judgment is entered
in favor of Defendants County of Riverside, Deputy Chad McVay,
and Deputy Paul Verostek on all claims against them, and in favor
of William Bower only as to his claims for assault and battery
against the Private Defendants and he is awarded no damages.
All other claims are dismissed



Date: March 30, 2020               ___________________________
                                   Dale S. Fischer
                                   United States District Judge




                               2
